Citation Nr: 0420183	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  92-13 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected burn scars of the feet and legs, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to service connection for a right ankle 
disorder, to include instability, claimed as secondary to 
service-connected burn residuals.  

3.  Entitlement to service connection for a low back 
disorder, claimed as secondary to service-connected burn 
residuals.  

4.  Entitlement to service connection for a left lower leg 
and ankle disorder, claimed as secondary to service-connected 
burn residuals.  

5.  Entitlement to service connection for a right lower leg 
disorder, claimed as secondary to service-connected burn 
residuals.  




REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to March 
1973.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1991 rating decision by the 
RO in Togus, Maine.  

In March 1994 and March 1995, the Board remanded this case to 
the RO for additional evidentiary development.  

In a decision promulgated in January 1997, the Board denied 
the veteran's claims.  He subsequently appealed this case to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, the Court).  

While that case was pending at the Court, the veteran's 
representative and the VA Office of the General Counsel filed 
a Joint Motion to vacate the Board's decision and to remand 
the veteran's claims for readjudication.

In a November 1998 Order, the Court granted the Joint Motion, 
vacating the Board's January 1997 decision and remanding the 
claims to the Board for readjudication.  

In August 1999, the Board once again remanded this case to 
the RO for compliance with the directives specified by the 
Joint Motion and the Court's Order.  

The jurisdiction over this case was subsequently transferred 
to the RO in St. Petersburg, Florida.  

In an April 2003 decision, the Board again denied the 
veteran's claims of service connection for a right ankle 
disorder, low back disorder, a left lower leg and ankle 
disorder, and a right lower leg disorder.  The veteran 
subsequently appealed this decision to the Court.  

Thereafter, the veteran's attorney and the VA Office of the 
General Counsel filed a Joint Motion to vacate the Board's 
decision and remand the veteran's claims for readjudication.  

In a February 2004 Order, the Court granted the Joint Motion, 
vacating the Board's April 2003 decision and remanding these 
claims to the Board for readjudication.  

The case was subsequently returned to the Board for further 
appellate review, consistent with the Order of the Court and 
the Joint Motion.  

These issues are now being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  

In March 2003, the Board also determined that it was 
necessary to undertake additional development with respect to 
the claim for an increased evaluation for the service-
connected burn scars, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  

Shortly thereafter, on May 1, 2003, the United States Court 
of Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (hereinafter "DAV"). As a result, the Board 
determined that it could no longer directly undertake 
evidentiary development with respect to veteran's claim.  

Accordingly, this claim is also being remanded to the RO via 
the AMC in Washington, DC for further evidentiary development 
and initial consideration of evidence received by the Board.  

In June 2004, DAV submitted a statement on behalf of the 
veteran requesting that it be accepted as a timely 
Substantive Appeal with respect to all issues listed in a 
Statement of the Case (SOC) dated in May 2004.  

The Board notes that there is no May 2004 SOC currently 
associated with the claims folder.  Thus, this document is 
referred to the RO for appropriate action.  



REMAND

As noted in the Introduction, the veteran's attorney and the 
VA Office of the General Counsel filed a Joint Motion to 
vacate the Board's decision and to remand the veteran's 
claims of service connection for a right ankle disorder, low 
back disorder, a left lower leg and ankle disorder, and a 
right lower leg disorder on a secondary basis for 
readjudication.  

The Joint Motion stated that a remand of this case from the 
Court to the Board was warranted, due to the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  

This law substantially amended the provisions of chapter 51 
of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim 
and enhanced the assistance to be afforded to claimants in 
substantiating their claims.  

In that Joint Motion, the parties asserted that, although the 
Board had found that the veteran had been notified of his 
rights under the VCAA in a May 2002 letter, this document did 
not fulfill the requirements of the VCAA that he be notified 
as to the evidence needed to substantiate claims for service 
connection on a secondary basis.  

The parties concluded that, as a result, the Board had failed 
to adequately consider all applicable provisions of law and 
to provide an adequate statement of reasons and bases for its 
decision.  

In view of the foregoing, the Board concludes that a remand 
of this case is necessary in order to ensure full compliance 
with the notification provisions of the VCAA.  

As indicated hereinabove, in March 2003, the Board ordered 
further development with respect to the claim for an 
increased evaluation for burn scars.  

Specifically, the Board determined that it was necessary to 
arrange for the veteran to undergo a VA dermatology 
examination.  Therefore, this case was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  

The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, was inconsistent with 38 U.S.C. § 7104(a), because 
38 C.F.R. § 19.9(a)(2), denies appellants "one review on 
appeal to the Secretary" when the Board considers additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration, and 
without having to obtain the appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board did not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Thereafter, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  

In other words, aside from the limited class of development 
functions that the Board is statutorily permitted to carry 
out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all evidence 
development will be conducted at the Regional Office (RO) 
level.  

Accordingly, the Board finds that a remand of this case to 
the RO is necessary so that the RO can arrange for the 
veteran to undergo the VA dermatology examination, and so 
that the RO can consider in the first instance additional 
medical evidence that was recently submitted by the veteran 
directly to the Board.  

The Board also notes that the veteran's representation must 
be clarified.  At the time of the Board's April 2003 
decision, the veteran was represented by DAV.  However, later 
that month, the veteran signed and submitted a VA Form 22a in 
which he appointed a private attorney as his representative 
for all claims for benefits before VA.  See 38 C.F.R. §§ 
20.603, 20.607 (2003).  

Since this case was returned to the Board from the Court, the 
veteran's attorney has continued to submit evidence and 
argument in support of his claim.  However, the evidence of 
record shows that DAV has also continued to act as the 
representative, and submitted additional statements on his 
behalf.  

Under the circumstances of this case, the Board finds that 
further clarification of representation is warranted to 
assure that the appellant is accorded due process.  38 C.F.R. 
§§ 3.103, 20.600 (2003).  

The regulations provide that the appellant may have only one 
representative at a time before the VA, and that he may 
revoke a representative's authority to act on his behalf at 
any time.  38 C.F.R. §§ 20.601, 20.607 (2003).  

Accordingly, this case is remanded for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA have been completed.  
In particular, the RO should take 
appropriate steps to advise the veteran 
as to the type of information and 
evidence necessary to substantiate his 
claims for secondary service connection 
and his claim for an increased 
evaluation.  The RO should also advise 
the veteran as to which portion of the 
evidence should be provided by the 
veteran, and which portion should be 
provided by VA.  In addition, the RO 
should advise the veteran to identify or 
submit any additional evidence that he 
believes may be relevant to his claims.  

2.  The RO should take appropriate steps 
to contact the veteran in order to 
clarify the representation and, if 
necessary, appropriate documentation 
should be obtained.  

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a dermatology 
examination in order to determine the 
nature and severity of the service-
connected burn scars of the feet and 
legs.  The claims folder must be provided 
to the examiner for review.  All 
necessary tests and studies should be 
accomplished.  Based on a review of the 
claims folder and the results of the 
dermatology examination, the examiner is 
asked to respond to the following 
questions:

a.  Are there any burn scars about 
the left lower extremity (and, if 
so, what are their sizes in terms 
of area)?  How many scars are there 
about the right lower extremity 
(and what are their sizes in terms 
of area)?

b.  Are the veteran's burn scars 
manifested by exudation or itching 
constantly, extensive lesions, or 
marked disfigurement?

c.  Specify whether the burn scars: 
affect 20 to 40 percent of the 
entire body; affect 20 to 40 
percent of the exposed areas; 
affect more than 40 percent of the 
entire body; or affect more than 40 
percent of the exposed areas.

4.  After the action requested above has 
been completed, the RO should again 
adjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



